DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
The amendment filed 04/13/2021 has been entered. Claims 1-21 remain pending in the application. Applicant’s amendments to the Specification have overcome the objection on the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 9, 10, 14, 19, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "sensitive" in claims 3 and 14 is a relative term which renders the claim indefinite.  The term "sensitive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 4-7, 9-12, 15-18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Addepalli (US 8903593).
Regarding Claim 1, Addepalli teaches A method for detecting behavioral anomalies among a fleet including a plurality of vehicles, comprising: generating at least one fleet behavioral profile for the fleet using a first set of data (Col. 11 line 44-50, Col. 16 lines 41-50), wherein creating each fleet behavioral profile includes training a machine learning model using at least a portion of the first set of data (col. 16 lines 41-58), wherein the at least a portion of the first set of data relates to communications with and among the plurality of connected vehicles (col. 8 lines 42-64, col. 11 lines 9-29, col. 15 lines 26-51) and includes a number of vehicles in the fleet at different points in time(col.11 lines 44-60 disclosing the reference data “behavioral profile” is a common trend based on previous data, a trend is understood to include a number of vehicles at different points in time), wherein each fleet behavioral profile is a model of normal fleet behavior (col.11 lines 44-60 disclosing the reference data “behavioral profile” is a common trend based on previous data for similar vehicles which is interpreted as meaning is a model of normal fleet behavior);
applying the at least one fleet behavioral profile to detect at least one anomaly in a second set of data for the fleet wherein the second set of data includes data related to communications with and among the plurality of connected vehicles (col. 11, line 62- col. 12 line 4, col. 16 lines 30-40, col. 8, lines 42-64), performing at least one mitigation action when the at least one anomaly is detected(col. 12 lines 13-33, col. 16 lines 30-40).



Regarding claim 4, Addepalli teaches The method of claim 1, further comprising: preprocessing the first set of data, wherein preprocessing the first set of data further comprises: abstracting the first set of data, wherein abstracting the first set of data includes transforming at least one event of the first set of data into a unified format (col 15 lines 17-25).


Regarding claim 5, Addepalli teaches The method of claim 1, wherein the at least one fleet behavioral profile includes at least one of: a quantitative profile indicating normal fleet behavior during a discrete period of time, and a time-series profile indicating normal fleet behavior over time. (col. 11 line 4-8, col. 11 lines 9-18).


Regarding claim 6, Addepalli teaches The method of claim 1, wherein at least one of the at least one fleet behavioral profile is defined with respect to a sub-fleet, wherein the sub-fleet includes a portion of the plurality of vehicles (col. 11 lines 44-61).


Regarding claim 7, Addepalli teaches The method of claim 1, further comprising:
determining a profile-building data set and a validation data set from among the first set of data(col 12 lines 57-65, col 24 lines 29-50); 
and validating the at least one fleet behavioral profile by applying each fleet behavioral profile to the validation data set to detect a number of anomalies, wherein each fleet behavioral profile is validated when a number of anomalies detected using the fleet behavioral profile when applied to the validation data set does not exceed a threshold(col. 12 lines 57-65, col. 24 lines 29-50).


	Regarding claim 9, Addepalli teaches The method of claim 1, wherein the at least one mitigation action includes at least one of: terminating communications among the plurality of connected vehicles, terminating communications to and from at least one of the plurality of connected vehicles, terminating communications between any of the connected vehicles and at least one server, generating an alert to a dashboard, sending an alert to an external system, and denying at least one type of communication among the fleet.(col. 12 lines 13-20, col. 16 lines 30-40,  col. 26 lines 10-20).


	Regarding claim 10, Addepalli teaches The method of claim 1, wherein the at least one anomaly is detected with respect to at least one of: aggregation of similar or related anomalies in individual vehicle behavior detected based on data collected from across different vehicles of the plurality of connected vehicles, aggregation of similar or related anomalies in individual vehicle behavior detected by external vehicle monitoring systems communicating with the plurality of connected vehicles, aggregation of similar or related anomalies in individual vehicle behavior detected by internal vehicle monitoring systems of the plurality of connected vehicles, and aggregation of similar or related normal individual vehicle behavior among the plurality of connected vehicles.(col. 25, lines 50-60).


	Claims 11 is rejected for similar reasons as claim 1, see above rejection. 



As for claim 12, Addepalli teaches A system for detecting behavioral anomalies among a fleet including a plurality of connected vehicles, comprising: a processing circuitry(22)(col.27 lines 45-67), a memory(24), the memory containing instructions that, when executed by the processing circuitry(col. 27 lines 4-44), configure the system to perform the steps as explained in rejection of claim 1 above.


. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 3 are rejected under 35 U.S.C 103 as being unpatentable over Addepalli (US 8903593) in view of Crabtree(US20180324154) and Astorg(US20140279868).

Regarding claim 2, Addepalli teaches aggregating each of the first set of data and the second set of data based on an aggregation definition, wherein the aggregation definition indicates at least one data source, at least one key, at least one filter, an aggregation function, and a time period. (col. 15 lines 17-61, col. 16 lines 41-58, a source is the device machines, at least one filter “the attributes in the citation are filters”, [0045] of applicant’s specification defines a filter as which data to include, an aggregation function “hash function” is the aggregation function, an aggregation is a mathematical function that is used to aggregate as defined by applicant’s specification”, and a time period “time and space map representation of an attribute is understood to mean time period”).
Addepalli does not teach at least one key and a time period, wherein each of the at least one key is a plurality of attributes to group data by, wherein aggregating each of the first set of data and the second set of data includes aggregating portions of the first set of data and the second set of data sharing each key in common. 
Crabtree teaches at least one key and a time period ([0030] disclosing aggregation based on assigned keys and a predetermined time period).
Addepalli and Crabtree are analogous art because they are in the same field of endeavor, aggregating data for anomaly detection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Addepalli to incorporate the teaching of Crabtree of at least one key and a time period in order to determine number of events given a specific key definition over a specified period of time to locate anomalies if the number of events is exceeded for the specific keys in the same period of time. 
Astorg teaches wherein aggregating each of the first set of data and the second set of data includes aggregating portions of the first set of data and the second set of data sharing each key in common([0012] and [0083] disclosing aggregation using a plurality of keys to define relationships between data records).
Addepalli and Astorg are analogous art because they are in the same field of endeavor, aggregating data for anomaly detection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Addepalli to incorporate the teaching of Astorg of wherein in order to define relationships between data records.

Regarding claim 3, Addepalli as modified by Crabtree and Astorg teaches The method of claim 2, wherein each of the aggregated first set of data and the aggregated second set of data includes at least one aggregated data point, wherein each aggregated data point is any of: number of commands indicated in a record as having a type sensitive command that are sent among the plurality of connected vehicles, number of commands indicated in a record as having a type sensitive command that are sent to and from any of the plurality of connected vehicles, number of events indicated in a record as having a type sensitive for the fleet, number of commands sent to each of the plurality of connected vehicles, number of events received from each of the plurality of connected vehicles, total number of error messages, a number of connected vehicles in the fleet, and overall bandwidth usage.(col. 26, lines 4-13, col. 11 line 4-8; number of repetition is interpreted to be number of events or number of errors). 




Claim 8 is rejected under 35 U.S.C 103 as being unpatentable over Addepalli (US 8903593) in view of Yeung(US 20190382032).
	Addepalli teaches all the limitations of claim 1. Addepalli does not teach wherein 
Yeung teaches a method wherein the plurality of connected vehicles includes a plurality of autonomous vehicles, wherein the detected at least one anomaly includes at least one of: a fleet level anomaly in behavior of the plurality of autonomous vehicles, and a sub-fleet level anomaly in behavior of a portion of the plurality of autonomous vehicles(paragraphs [0005] and [0095]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Addepalli to incorporate the teachings of Yeung of a method wherein the plurality of connected vehicles includes a plurality of autonomous vehicles, wherein the detected at least one anomaly includes at least one of: a fleet level anomaly in behavior of the plurality of autonomous vehicles, and a sub-fleet level anomaly in behavior of a portion of the plurality of autonomous vehicles in order to prevent occurrence of accidents(Yeung paragraph 0067)


Claim 19 is rejected for similar reasons as claim 8, see above rejection. 
Claims 13 and 14 are rejected for similar reasons as claims 2 and 3 respectively, see above rejection.
Response to Arguments
	
12/10/2020 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the term sensitive has been clarified, the term limitation “indicated in a record as having a type sensitive command” is subjective and indefinite.  The term sensitive is a subjective term. The term sensitive is listed 6 times and only states that a command may be sensitive which provides no way for one of ordinary skill to distinguish a command from a sensitive command. The 112b rejection remains.
In response to applicant’s argument in regards to claim 1 that Addepalli does not teach a fleet behavioral profile, Addepalli discloses a behavior engine module that creates reference data from trends recognized from a plurality of vehicles (col. 11, lines 1-60), note that this reference data is retrieved from a plurality of vehicles, i.e. a fleet, and is thus a fleet behavioral profile. Furthermore, the data gathered is data that is communicated from a plurality of vehicles to the behavior engine, col. 11, lines 25-29, 40-44, and 45-60. Specifically, the behavior data that is analyzed is sent from the vehicles to the behavior engine, and is thus related to communications with and among a plurality of vehicles. Nothing in the claim language requires the data to be communication data, only that it be related to communication data. As such, because the vehicle information is communicated to the behavior profile, it is related to communication data. It can thus be seen that Addepalli discloses the above argued limitation. 
In response to applicant’s argument that “the claims have been amended to recite that the data used for training the machine learning model includes numbers of vehicles in the fleet at different points in time… In other words, by using the numbers of see at least col 10 lines 65-col 11 line 20 disclosing the first set of data collected from a plurality “number” of machine devices “vehicles” at a configurable time period “at different times”). The limitation of the claim as filed does not require a specific number of vehicles.
In response to applicant’s argument in regards to claims 2, 3, 13 and 14 that “Applicant disagrees that Crabtree teaches an aggregation definition including such a key but regardless has amended claims 2 and 13. Claims 2, 3, 13 and 14 are rejected based on a new reference, see rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US-20180351980-A1 teaches methods for providing cyber- security for fleets
US-9843594-B1 teaches detecting anomalies in automobile networks

US-10587639-B2 teaches detecting anomalies in components of a system

US-10289404-B2 teaches detecting anomalies using real-time processing activity

US-20110264318-A1 teaches a method of monitoring connected vehicles


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664